Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arsalan et al. [US 2019/0214634 A1] (hereinafter Arsalan).

Regarding claim 12, Arsalan teaches, 
a method of forming a printable optoelectronic ink, comprising: 
providing a composite comprising at least one 2D semiconductor (plurality of ultrathin sheets of a first 2D material, Para. 142) and a binder (binding agent, Para. 142); and 
dispersing the composite (nanocomposite, Para. 142) in a solvent system (solvent, Para. 142).

Regarding claim 15, Arsalan teaches, 

the method of claim 12, wherein the step of dispersing said composite is performed with loadings of about 10-80 mg/mL (wherein the formation step 112 of method 104 of 5-20 mg/mL using graphite, Fig. 1B, Para. 96) using bath sonication (i.e. ultrasonic irradiation, Para. 98).

Regarding claim 16, Arsalan teaches, 
the method of claim 12, wherein the at least one 2D semiconductor comprises nanoparticles comprising nanosheets, nanoflakes, nanofibers, nanotubes, or combinations of them (ultrathin sheets of 2D material, Para. 9, 14-16, 91).

Regarding claim 17, Arsalan teaches, 
the method of claim 16, wherein the at least one 2D semiconductor comprises MoS2, WS2, ReS2, InSe, GaTe, or black phosphorus (BP) (Para. 10-11).

Regarding claim 18, Arsalan teaches, 
the method of claim 12, wherein the printable optoelectronic ink is formed such that a film is operably formable to have percolating networks by a single printing pass, or multiple printing passes of the printable optoelectronic ink (measuring surface area and openings via a  Brunauer-Emmett-Teller, Para. 133).

Regarding claim 19, Arsalan teaches, 
the method of claim 18, wherein the binder comprises a polymer stabilizer (i.e. polyvinylidene fluoride, Para. 27; see also polyvinylidene fluoride or styrene butadiene, Para. 134) adapted to achieve high loading and uniform dispersion of the at least one 2D semiconductor in the solvent system (Para. 157).

Regarding claim 20, Arsalan teaches, 
the method of claim 18, wherein the binder is adapted such that annealing of the film results in decomposition of the binder (decomposition of epoxy and hydroxyl groups, Para. 153), thereby forming a percolating film in which electrical contact between the nanoparticles is enhanced (wherein the majority of oxygen-containing groups in the original graphene oxide were reduced to reduced graphene oxide [RGO] which would have been known to have increased electrical conductivity, Para. 153).

Claims 12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinloch et al. [US 2018/0312983 A1] (hereinafter Kinloch).

Regarding claim 12, Kinloch teaches, 
a method of forming a printable optoelectronic ink (Clm. 8), comprising: 
providing a composite comprising at least one 2D semiconductor and a binder (Para. 19); and 
dispersing the composite in a solvent system (i.e. water or solvents, Para. 19).

Regarding claim 18, Kinloch teaches, 
the method of claim 12, wherein the printable optoelectronic ink is formed such that a film is operably formable to have percolating networks by a single printing pass, or multiple printing passes of the printable optoelectronic ink (forming ideally from 1-10 layers, Para. 37-40).

Regarding claim 19, Kinloch teaches, 
the method of claim 18, wherein the binder comprises a polymer stabilizer (Para. 19) adapted to achieve high loading and uniform dispersion of the at least one 2D semiconductor in the solvent system (i.e. such as polyvinyl alcohol [PVA], cellulose, polyaniline [PANI], and polyvinylidene fluoride [PVDF], Para. 19).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arsalan and further in view of Kinloch and Nadal et al. [US 2020/0024382 A1] (hereinafter Nadal).

Arsalan does not specifically disclose, 
rinsing the wet composite with deionized water.
However, Arsalan does teach, 
rinsing the wet composite with distilled water (which would have been known in the art for its , Para. 107).
Referring to Nadal, Nadal teaches, 
rinsing the wet composite with deionized water (Para. 372 and 378), collecting the rinsed composite by vacuum filtration (Para. 378), and drying the collected composite in air to yield powder of said composite (Para. 378).
In view of such teachings of Arsalan, Kinloch, and Nadal, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute distilled water with deionized water due to the increased purity (or removal of impurities and contaminants) favorable in the fabrication and application of the composite material (see MPEP § 2144.07).

Regarding claim 14, Arsalan teaches, 
the method of claim 13, wherein a content of the at least one 2D semiconductor in said composite is in a range of about 20-70 wt% (wherein the plurality of ultrathin reduced graphene oxide sheets is 0.1-20% and the plurality of ultrathin boron nitride sheets is 0.1-50%, Para. 14-15, 91).
In addition, Kinloch, analogously teaches, 
the method of claim 13, wherein a content of the at least one 2D semiconductor in said composite is in a range of about 20-70 wt% (wherein the 2D material produced may comprise at least 10%, 25%, and more preferably 50% by weight of 2D material of 1-10 layers, Para. 39).
In view of such teachings of Arsalan, Kinloch, and Nadal, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use weight percentages within the claimed range to balance conductive nanoparticles by total weight of the composite.   Additionally, a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" as it would have been known to try the claimed values to optimize electrical semiconducting properties of the composite material for the proper application (i.e. stability for printing and flexing while maintaining electrical conductivity) of the composite (refer to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP § 2144.05).

Regarding claim 21, Arsalan teaches, 
wherein the composite comprises a binder.
Arsalan does not specifically disclose, 
wherein the binder comprises ethyl cellulose (EC), nitrocellulose, cellulose sulfate, methyl cellulose, ethyl methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydoxyethyl methyl cellulose, or carboxymethyl cellulose.
Referring to Kinloch, Kinloch teaches, 
In view of such teachings of Arsalan, Kinloch, and Nadal, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate polymers as suitable binders due to the known spreading, surfactant properties, favorable for achieving uniform distribution across a material surface while maintaining the ultra thin layer (or 2D material) bonds for the targeted electrical functioning of the claimed structure (see MPEP § 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arsalan and further in view of Kinloch.

Regarding claim 15, Arsalan teaches, 
the method of claim 12, wherein the step of dispersing said composite is performed with loadings of about 10-80 mg/mL (wherein the formation step 112 of method 104 of 5-20 mg/mL using graphite, Fig. 1B, Para. 96) using bath sonication (i.e. ultrasonic irradiation, Para. 98).
Referring to Kinlock, Kinlock also teaches,
the method of claim 12, wherein the step of dispersing said composite is performed with loadings of about 10-80 mg/mL using bath sonication (using sonication, Para. 95).
In view of such teachings of Arsalan and Kinloch, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed loadings in order to efficiently spread and exfoliate the mixture.   Additionally, a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" as it would have been known to try the claimed values to disperse the said composite to form the target composite ink material (refer to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP § 2144.05 ).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arsalan and further in view of Kinloch, Nadal, and Kodas et al. [US 2007/0104869 A1] (hereinafter Kodas).

Regarding claim 22, Arsalan does not specifically disclose,
wherein viscosity of the printable optoelectronic ink is tunable and optimizable by dispersing said composite in the solvent system at different loadings.
Referring to Kodas, Kodas teaches, 
wherein viscosity of the printable optoelectronic ink is tunable and optimizable by dispersing said composite in the solvent system at different loadings (i.e. micron-size particles having a low settling velocity but at high loadings; i.e. wherein buoyancy is required for stability while the larger size maintains liquid properties, such as viscosity or light scattering ability, Para. 37; see also wherein for a given level of solids loading, a low viscosity precursor composition having spherical particles will have a lower viscosity than a composition, Para. 67 and 138).
In view of such combined teachings of Arsalan, Kinloch, Nadal, and Kodas,
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize various loadings to control viscosity of the printable optoelectronic ink composite to maintain an even distribution or spread across a surface by optimization of flow properties during application (see MPEP § 2144.07).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Arsalan and further in view of Kodas.

Regarding claim 24, Arsalan does not specifically disclose,
wherein the solvent system is a dual solvent system containing cyclohexanone and terpineol.
Referring to Kodas, Kodas teaches, 
the method of claim 12, wherein the solvent system is a dual solvent system containing cyclohexanone and terpineol (wherein the cyclohexane may be used for conductive precursors of the composite to be formed, Para. 78, and terpineol used for material transport and reactivity, 120, 142-143).
In view of such combined teachings of Arsalan and Kodas,
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the claimed solvent materials due to the favorable properties of transporting material (i.e. chemical selectivity and low viscosity) and facilitating the conversion reaction (i.e. such as lowering the conversion temperature) to form the composition (see MPEP § 2144.07).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Arsalan and further in view of Kinloch and Kodas.

Regarding claim 25, Arsalan does not specifically disclose, 
wherein the printable optoelectronic ink is applicable for inkjet printing, spray coating, screen printing, and/or blade coating.
However, Arsalan does teach,
the purpose of forming ultrathin sheets of 2D material for rechargeable batteries which would be known to be formed by claimed methods such as screen printing (see Abstract).
Referring to Kinloch, Kinloch teaches,
the method of claim 12, wherein the printable optoelectronic ink is applicable for inkjet printing, spray coating, screen printing, and/or blade coating (spray coating, Fig. 1, Para. 95).
Referring to Kodas, Kodas teaches,
wherein the printable optoelectronic ink is applicable for inkjet printing, spray coating, screen printing, and/or blade coating (inkjet, Para. 18).
In view of such combined teachings of Arsalan and Kodas,
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the printable optoelectronic ink for the said applications of coating and printing to form thin, 2D material conductive ink or layers with enhanced performance and stability over a broad temperature range from room temperature to high temperatures and with mechanical stability and durability (see MPEP § 2144.07).


Allowable Subject Matter

Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 23 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the printable optoelectronic ink is formed to possess a super-linear dependence of the viscosity on mass loading and reduced viscosities at elevated temperatures,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Bosnyak et al.		[US 2015/0064538 A1]
Cola et al.		[US 2017/0190579 A1]
Huh			[US 2017/0253824 A1]
Shin et al.		[US 2015/0332920 A1]
	Zhou et al.		[US 2008/0006534 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819